ORDER
PER CURIAM.
Purcell Tire & Rubber Co. appeals the trial court’s judgment denying its petition for a permanent writ of prohibition seeking to prevent Chief Administrative Law Judge David Dowd of the St. Louis Division of Workers’ Compensation from further proceeding in the underlying workers’ compensation claim as the claim was allegedly transferred to an improper venue. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b) and deny all pending motions.